Title: From Thomas Jefferson to George Wythe, 27 April 1793
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Philadelphia Apr. 27. 1793.

I received not till yesterday your favor of the 12th. Mr. Poupard was paid the 64. Dollars agreed for, on the delivery of his work. As draughts on Richmond cannot be disposed of here, take any opportunity at your convenience of remitting the sum here. The Custom house officers can generally give post-bills of the bank of the US. here: but these must not be confounded with branch-bank bills which the bank here will not receive.—We understand that a French frigate has taken several English vessels off the capes of Delaware, within two or three days after they had left Philadelphia. We shall be a little embarrassed occasionally till we feel ourselves firmly seated in the saddle of neutrality. I am with great & sincere esteem & respect Dr. Sir your affectionate friend & servt.

Th: Jefferson

